 

Exhibit 10.2

 



 

WARRANT   NO. BTB____   Shares

  

 

WARRANT TO PURCHASE COMMON STOCK

 

VOID AFTER 5:30 P.M., EASTERN

TIME, ON THE EXPIRATION DATE

 

THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE HAVE NOT BEEN REGISTERED
WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY
STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED
OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY. THE SECURITIES ISSUABLE UPON EXERCISE OF
THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

 

FOR VALUE RECEIVED, Cell Source, Inc. a Nevada corporation (the “Company”),
hereby agrees to sell upon the terms and on the conditions hereinafter set
forth, but no later than 5:30 p.m., Eastern Time, on the Expiration Date (as
hereinafter defined) to ________________ or registered assigns (the “ Holder ”),
under the terms as hereinafter set forth, ________________ ( ) fully paid and
non-assessable shares of the Company’s common stock (the “Common Stock”), par
value $0.001 per share (the “ Warrant Stock ”), at a purchase price of $0.75 per
share (the “Warrant Price”), pursuant to this warrant (this “Warrant”). The
number of shares of Warrant Stock to be so issued and the Warrant Price are
subject to adjustment in certain events as hereinafter set forth. The term
“Common Stock” shall mean, when used herein, unless the context otherwise
requires, the stock and other securities and property at the time receivable
upon the exercise of this Warrant.

 

1.                  Exercise of Warrant and Redemption of Warrant.

 

a.                   The Holder may exercise this Warrant according to its terms
by surrendering this Warrant to the Company at the address set forth in Section
10, the Notice of Exercise attached hereto having then been duly executed by the
Holder, accompanied by cash, certified check or bank draft in payment of the
purchase price, in lawful money of the United States of America, for the number
of shares of the Warrant Stock specified in the Notice of Exercise, or as
otherwise provided in this Warrant, prior to 5:30 p.m., Eastern Time, on March
26, 2019 (the “ Expiration Date ”).

 

This Warrant may be exercised in whole or in part so long as any exercise in
part hereof would not involve the issuance of fractional shares of Warrant
Stock. If exercised in part, the Company shall deliver to the Holder a new
Warrant, identical in form, in the name of the Holder, evidencing the right to
purchase the number of shares of Warrant Stock as to which this Warrant has not
been exercised, which new Warrant shall be signed by the Chairman, Chief
Executive Officer or President and the Secretary or Assistant Secretary of the
Company. The term Warrant as used herein shall include any subsequent Warrant
issued as provided herein.

 

b.                  No fractional shares or scrip representing fractional shares
shall be issued upon the exercise of this Warrant. The Company shall pay cash in
lieu of fractions with respect to the Warrants based upon the fair market value
of such fractional shares of Common Stock (which shall be the closing price of
such shares on the exchange or market on which the Common Stock is then traded)
at the time of exercise of this Warrant.

 

c.                   In the event of any exercise of the rights represented by
this Warrant, a certificate or certificates for the Warrant Stock so purchased,
registered in the name of the Holder, shall be delivered to the Holder within
three (3) trading days after such rights shall have been so exercised (the “
Warrant Stock Delivery Date ”). The person or entity in whose name any
certificate for the Warrant Stock is issued upon exercise of the rights
represented by this Warrant shall for all purposes be deemed to have become the
holder of record of such shares immediately prior to the close of business on
the date on which the Warrant was surrendered and payment of the Warrant Price
and any applicable taxes was made, irrespective of the date of delivery of such
certificate, except that, if the date of such surrender and payment is a date
when the stock transfer books of the Company are closed, such person shall be
deemed to have become the holder of such shares at the opening of business on
the next succeeding date on which the stock transfer books are open. The Company
shall pay any and all documentary stamp or similar issue or transfer taxes
payable in respect of the issue or delivery of shares of Common Stock on
exercise of this Warrant.

 

d.                  In addition to any other rights available to the Holder, if
the Company fails to cause its transfer agent to transmit to the Holder a
certificate or the certificates representing the Warrant Stock pursuant to an
exercise on or prior to the Warrant Stock Delivery Date, and if after such date
the Holder is required by its broker to purchase (in an open market transaction
or otherwise) or the Holder’s brokerage firm otherwise purchases, shares of
Common Stock to deliver in satisfaction of a sale by the Holder of the Warrant
Stock which the Holder anticipated receiving upon such exercise (a “ Buy-In ”),
then the Company shall (A) pay in cash to the Holder the amount, if any, by
which (x) the Holder’s total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased exceeds (y) the amount obtained
by multiplying (1) the number of shares of Warrant Stock that the Company was
required to deliver to the Holder in connection with the exercise at issue times
(2) the price at which the sell order giving rise to such purchase obligation
was executed, and (B) at the option of the Holder, either reinstate the portion
of the Warrant and equivalent number of shares of Warrant Stock for which such
exercise was not honored (in which case such exercise shall be deemed rescinded)
or deliver to the Holder the number of shares of Common Stock that would have
been issued had the Company timely complied with its exercise and delivery
obligations hereunder. For example, if the Holder purchases Common Stock having
a total purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (A) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In and, upon request of the Company,
evidence of the amount of such loss. Nothing herein shall limit a Holder’s right
to pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

 



 

 

 

e.                  Redemption of Warrant

 

(i)                  General. Prior to the Expiration Date, the Company shall
have the option, subject to the conditions set forth herein, to redeem all of
the Warrants then outstanding upon not less than thirty (30) days nor more than
sixty (60) days prior written notice to the Warrant Holders at any time provided
that, at the time of delivery of such notice (i) there is an effective
registration statement covering the resale of the Warrant Shares, and (ii) the
average trading price of the Company’s Common Stock , or shares into which the
Common Stock have been exchanged, for each of the twenty (20) consecutive
trading days prior to the date of the notice of redemption is at least $2.50, as
proportionately adjusted to reflect any stock splits, stock dividends,
combination of shares or like events, with an average daily trading volume
during such period of 100,000 shares.

 

(ii)                  Notice. Notice of redemption will be effective upon
mailing in accordance with this Section and such date may be referred to below
as the “Notice Date.” Notice of redemption shall be mailed by first class mail,
postage prepaid, by the Company not less than 30 days prior to the date fixed
for redemption to the Holders of the Warrants to be redeemed at their last
addresses as they shall appear on the registration books. Any notice mailed in
the manner herein provided shall be conclusively presumed to have been duly
given whether or not the Holder received such notice.

 

(iii)                  Redemption Date and Redemption Price. The notice of
redemption shall state the date set for redemption, which date shall be not less
than thirty (30) days, or more than sixty (60) days, from the Notice Date (the
“Redemption Date”). The Company shall not mail the notice of redemption unless
all funds necessary to pay for redemption of the Warrants to be redeemed shall
have first been set aside by the Company for the benefit of the Warrant Holders
so as to be and continue to be available therefor. The redemption price to be
paid to the Warrant Holders will be $0.01 for each share of Common Stock of the
Company to which the Warrant Holder would then be entitled upon exercise of the
Warrant being redeemed, as adjusted from time to time as provided herein (the
“Redemption Price”).

 

(iv)                  Exercise. Following the Notice Date, the Warrant Holders
may exercise their Warrants in accordance with Section 1 of this Warrant between
the Notice Date and 5:00 p.m. Eastern Time on the Redemption Date and such
exercise shall be timely if the form of election to purchase duly executed and
the Warrant Exercise Price for the shares of Common Stock to be purchased are
actually received by the Company at its principal offices prior to 5:00 p.m.
Eastern Time on the Redemption Date.

 

(v)                  Mailing. If any Warrant Holder does not wish to exercise
any Warrant being redeemed, he should mail such Warrant to the Company at its
principal offices after receiving the notice of redemption. On and after 5:00
p.m. Eastern Time on the Redemption Date, notwithstanding that any Warrant
subject to redemption shall not have been surrendered for redemption, the
obligation evidenced by all Warrants not surrendered for redemption or
effectively exercised shall be deemed no longer outstanding, and all rights with
respect thereto shall forthwith cease and terminate, except only the right of
the holder of each Warrant subject to redemption to receive the Redemption Price
for each share of Common Stock to which he would be entitled if he exercised the
Warrant upon receiving notice of redemption of the Warrant subject to redemption
held by him.

 

2.                  Disposition of Warrant Stock and Warrant.

 

a.                   The Holder hereby acknowledges that this Warrant and any
Warrant Stock purchased pursuant hereto are, as of the date hereof, not
registered: (i) under the Securities Act of 1933, as amended (the “Securities
Act”), on the ground that the issuance of this Warrant is exempt from
registration under Section 4(2) of the Securities Act as not involving any
public offering or (ii) under any applicable state securities law because the
issuance of this Warrant does not involve any public offering; and that the
Company’s reliance on the Section 4(2) exemption of the Act, as the case may be,
and under applicable state securities laws is predicated in part on the
representations hereby made to the Company by the Holder that it is acquiring
this Warrant and will acquire the Warrant Stock for investment for its own
account, with no present intention of dividing its participation with others or
reselling or otherwise distributing the same, subject, nevertheless, to any
requirement of law that the disposition of its property shall at all times be
within its control.

 



 

 

 

The Holder hereby agrees that it will not sell or transfer all or any part of
this Warrant and/or Warrant Stock unless and until it shall first have given
notice to the Company describing such sale or transfer and furnished to the
Company either (i) an opinion, reasonably satisfactory to counsel for the
Company, of counsel (skilled in securities matters, selected by the Holder) to
the effect that the proposed sale or transfer may be made without registration
under the Act and without registration or qualification under any state law, or
(ii) an interpretative letter from the Securities and Exchange Commission to the
effect that no enforcement action will be recommended if the proposed sale or
transfer is made without registration under the Act.

 

b.                  If, at the time of issuance of the shares issuable upon
exercise of this Warrant, no registration statement is in effect with respect to
such shares under applicable provisions of the Act, the Company may at its
election require that the Holder provide the Company with written reconfirmation
of the Holder’s investment intent and that any stock certificate delivered to
the Holder of a surrendered Warrant shall bear legends reading substantially as
follows:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH
THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE
IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.”

 

In addition, so long as the foregoing legend may remain on any stock certificate
delivered to the Holder, the Company may maintain appropriate “stop transfer”
orders with respect to such certificates and the shares represented thereby on
its books and records and with those to whom it may delegate registrar and
transfer functions.

 

3.                  Reservation of Shares. The Company hereby agrees that at all
times there shall be reserved for issuance upon the exercise of this Warrant
such number of shares of its Common Stock as shall be required for issuance upon
exercise of this Warrant. The Company further agrees that all shares which may
be issued upon the exercise of the rights represented by this Warrant will be
duly authorized and will, upon issuance and against payment of the exercise
price, be validly issued, fully paid and non-assessable, free from all taxes,
liens, charges and preemptive rights with respect to the issuance thereof, other
than taxes, if any, in respect of any transfer occurring contemporaneously with
such issuance and other than transfer restrictions imposed by federal and state
securities laws.

 

4.                  Exchange, Transfer or Assignment of Warrant. This Warrant is
exchangeable, without expense, at the option of the Holder, upon presentation
and surrender hereof to the Company or at the office of its stock transfer
agent, if any, for other Warrants of different denominations, entitling the
Holder or Holders thereof to purchase in the aggregate the same number of shares
of Common Stock purchasable hereunder. Upon surrender of this Warrant to the
Company or at the office of its stock transfer agent, if any, with the
Assignment Form annexed hereto duly executed and funds sufficient to pay any
transfer tax, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in such instrument of assignment and
this Warrant shall promptly be canceled. This Warrant may be divided or combined
with other Warrants that carry the same rights upon presentation hereof at the
office of the Company or at the office of its stock transfer agent, if any,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued and signed by the Holder hereof.

 

5.                  Capital Adjustments. This Warrant is subject to the
following further provisions:

 

a.                  Intentionally Omitted.

 

b.                  Subdivision or Combination of Shares. If the Company at any
time while this Warrant remains outstanding and unexpired shall subdivide or
combine its Common Stock, the number of shares of Warrant Stock purchasable upon
exercise of this Warrant and the Warrant Price shall be proportionately
adjusted.

 

c.                   Stock Dividends and Distributions. If the Company at any
time while this Warrant is outstanding and unexpired shall issue or pay the
holders of its Common Stock, or take a record of the holders of its Common Stock
for the purpose of entitling them to receive, a dividend payable in, or other
distribution of, Common Stock, then (i) the Warrant Price shall be adjusted in
accordance with Section 5(f) and (ii) the number of shares of Warrant Stock
purchasable upon exercise of this Warrant shall be adjusted to the number of
shares of Common Stock that the Holder would have owned immediately following
such action had this Warrant been exercised immediately prior thereto.

 



 

 

 

d.                  Stock and Rights Offering to Shareholders. If the Company
shall at any time after the date of issuance of this Warrant distribute to all
holders of its Common Stock any shares of capital stock of the Company (other
than Common Stock) or evidences of its indebtedness or assets (excluding cash
dividends or distributions paid from retained earnings or current year’s or
prior year’s earnings of the Company) or rights or warrants to subscribe for or
purchase any of its securities (excluding those referred to in the immediately
preceding paragraph) (any of the foregoing being hereinafter in this paragraph
called the “Securities”), then in each such case, the Company shall reserve
shares or other units of such Securities for distribution to the Holder upon
exercise of this Warrant so that, in addition to the shares of the Common Stock
to which such Holder is entitled, such Holder will receive upon such exercise
the amount and kind of such Securities which such Holder would have received if
the Holder had, immediately prior to the record date for the distribution of the
Securities, exercised this Warrant.

 

e.                   Intentionally Omitted.

 

f.                   Warrant Price Adjustment. Except as otherwise provided
herein, whenever the number of shares of Warrant Stock purchasable upon exercise
of this Warrant is adjusted, as herein provided, the Warrant Price payable upon
the exercise of this Warrant shall be adjusted to that price determined by
multiplying the Warrant Price immediately prior to such adjustment by a fraction
(i) the numerator of which shall be the number of shares of Warrant Stock
purchasable upon exercise of this Warrant immediately prior to such adjustment,
and (ii) the denominator of which shall be the number of shares of Warrant Stock
purchasable upon exercise of this Warrant immediately thereafter.

 

g.                  Certain Shares Excluded. The number of shares of Common
Stock outstanding at any given time for purposes of the adjustments set forth in
this Section 5 shall exclude any shares then directly or indirectly held in the
treasury of the Company.

 

h.                  Deferral and Cumulation of De Minimis Adjustments. The
Company shall not be required to make any adjustment pursuant to this Section 5
if the amount of such adjustment would be less than one percent (1%) of the
Warrant Price in effect immediately before the event that would otherwise have
given rise to such adjustment. In such case, however, any adjustment that would
otherwise have been required to be made shall be made at the time of and
together with the next subsequent adjustment which, together with any adjustment
or adjustments so carried forward, shall amount to not less than one (1%)
percent of the Warrant Price in effect immediately before the event giving rise
to such next subsequent adjustment.

 

i.                    Duration of Adjustment. Following each computation or
readjustment as provided in this Section 5, the new adjusted Warrant Price and
number of shares of Warrant Stock purchasable upon exercise of this Warrant
shall remain in effect until a further computation or readjustment thereof is
required.

 

6.                  Limitation on Exercises.

 

a. Notwithstanding anything to the contrary set forth in this Warrant, at no
time may all or a portion of the Warrant be exercised if the number of shares of
Common Stock to be issued pursuant to such exercise would exceed, when
aggregated with all other shares of Common Stock owned by the Holder at such
time, the number of shares of Common Stock which would result in the Holder
beneficially owning (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules
thereunder) more than 4.99% of all of the Common Stock outstanding at such time;
provided , however , that upon the Holder providing the Corporation with
sixty-one (61) days’ advance notice (the “4.99% Waiver Notice”) that the Holder
would like to waive this Section 6 (a) with regard to any or all shares of
Common Stock issuable upon exercise of this Warrant, this Section 6 (a) will be
of no force or effect with regard to all or a portion of this Warrant referenced
in the 4.99% Waiver Notice.

 

b.                 Notwithstanding anything to the contrary set forth in this
Warrant, at no time may all or a portion of this Warrant be exercised if the
number of shares of Common Stock to be issued pursuant to such exercise, when
aggregated with all other shares of Common Stock owned by the Holder at such
time, would result in the Holder beneficially owning (as determined in
accordance with Section 13(d) of the Exchange Act and the rules thereunder) in
excess of 9.99% of the then issued and outstanding shares of Common Stock
outstanding at such time (the “ 9.99% Beneficial Ownership Limitation ” and the
lower of the 9.99% Beneficial Ownership Limitation and the 4.99% Beneficial
Ownership Limitation then in effect, the “ Maximum Percentage ”).

 

c. By written notice to the Company, the Holder may from time to time decrease
the Maximum Percentage to any other percentage specified in such notice

 

d. For purposes of this Warrant, in determining the number of outstanding shares
of Common Stock, the Holder may rely on the number of outstanding shares of
Common Stock as reflected in (1) the Company's most recent Form 10-K, Form 10-Q,
Current Report on Form 8-K or other public filing with the Securities and
Exchange Commission, as the case may be, (2) a more recent public announcement
by the Company or (3) any other notice by the Company setting forth the number
of shares of Common Stock outstanding. For any reason at any time, upon the
written or oral request of the Holder, the Company shall within one (1) business
day confirm orally and in writing to the Holder the number of shares of Common
Stock then outstanding. In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder and its
affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section 6 to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended beneficial ownership limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation.

 



 

 

 

7.                  Notice to Holders.

 

a.                   Notice of Record Date. In case:

 

(i)                 the Company shall take a record of the holders of its Common
Stock (or other stock or securities at the time receivable upon the exercise of
this Warrant) for the purpose of entitling them to receive any dividend (other
than a cash dividend payable out of earned surplus of the Company) or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities, or to receive any other right;

 

(ii)               of any capital reorganization of the Company, any
reclassification of the capital stock of the Company, any consolidation with or
merger of the Company into another corporation, or any conveyance of all or
substantially all of the assets of the Company to another corporation; or

 

(iii)             of any voluntary dissolution, liquidation or winding-up of the
Company;

 

then, and in each such case, the Company will mail or cause to be mailed to the
Holder hereof at the time outstanding a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any, is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution or winding-up. Such notice shall
be mailed at least thirty (30) days prior to the record date therein specified,
or if no record date shall have been specified therein, at least thirty (30)
days prior to such specified date, provided, however, failure to provide any
such notice shall not affect the validity of such transaction.

 

b.                  Certificate of Adjustment. Whenever any adjustment shall be
made pursuant to Section 5 hereof, the Company shall promptly make a certificate
signed by its Chairman, Chief Executive Officer, President, Vice President,
Chief Financial Officer or Treasurer, setting forth in reasonable detail the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated and the Warrant Price and number of shares
of Warrant Stock purchasable upon exercise of this Warrant after giving effect
to such adjustment, and shall promptly cause copies of such certificates to be
mailed (by first class mail, postage prepaid) to the Holder of this Warrant.

 

8.                  Loss, Theft, Destruction or Mutilation. Upon receipt by the
Company of evidence satisfactory to it, in the exercise of its reasonable
discretion, of the ownership and the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, of indemnity
reasonably satisfactory to the Company and, in the case of mutilation, upon
surrender and cancellation thereof, the Company will execute and deliver in lieu
thereof, without expense to the Holder, a new Warrant of like tenor dated the
date hereof.

 

9.                  Warrant Holder Not a Stockholder. The Holder of this
Warrant, as such, shall not be entitled by reason of this Warrant to any rights
whatsoever as a stockholder of the Company.

 

10.              Notices. Any notice required or contemplated by this Warrant
shall be deemed to have been duly given if transmitted by registered or
certified mail, return receipt requested, or nationally recognized overnight
delivery service, to the Company at its principal executive offices, Attn: Chief
Executive Officer, or to the Holder at the name and address set forth in the
Warrant Register maintained by the Company.

 

11.              Choice of Law. THIS WARRANT IS ISSUED UNDER AND SHALL FOR ALL
PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.

 

12.              Jurisdiction and Venue. The Company and Holder hereby agree
that any dispute which may arise between them arising out of or in connection
with this Warrant shall be adjudicated before a court located in New York
County, New York and they hereby submit to the exclusive jurisdiction of the
federal and state courts of the State of York located in New York County with
respect to any action or legal proceeding commenced by any party, and
irrevocably waive any objection they now or hereafter may have respecting the
venue of any such action or proceeding brought in such a court or respecting the
fact that such court is an inconvenient forum, relating to or arising out of
this Warrant or any acts or omissions relating to the sale of the securities
hereunder, and consent to the service of process in any such action or legal
proceeding by means of registered or certified mail, return receipt requested,
in care of the address set forth herein or such other address as either party
shall furnish in writing to the other.

 



 

 

 

13.              Amendment. This Warrant may be modified or amended or the
provisions hereof waived with the written consent signed by both (a) the Company
and (b) holders of Warrants representing a majority of the Warrant Stock then
outstanding and not exercised

 

 

[Signature Page Follows]

 



 

 




IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed on its
behalf, in its corporate name and by its duly authorized officers, as of this
26th day of March, 2015.

 

  By:     Name:      Title:  

 

 

 

 

NOTICE OF EXERCISE

 

  TO:  

Tel: (___) ___-____

Fax: (___) ___-____

 

 

(1)               The undersigned hereby elects to purchase ______________
shares of Warrant Stock of the Company pursuant to the terms of the attached
Warrant to Purchase Common Stock, and tenders herewith payment of the exercise
price in full, together with all applicable transfer taxes, if any.

 

(2)               Payment shall take the form of:

 

£ in lawful money of the United States



 

Please issue a certificate or certificates representing said shares of Warrant
Stock in the name of the undersigned or in such other name as is specified
below:

 

 

 

The shares of Warrant Stock shall be delivered to the following DWAC Account
Number, if permitted, or by physical delivery of a certificate to:

 

 

 

(3)               Accredited Investor. The undersigned is an “accredited
investor” as defined in Regulation D promulgated under the Securities Act of
1933, as amended.

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:

 

Signature of Authorized Signatory of Investing Entity:

 

Name and Title of Authorized Signatory:

 

Date:

 

 

 

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute

 

this form and supply required information.

Do not use this form to exercise the warrant.)

FOR VALUE RECEIVED, all of or _________ shares of the foregoing Warrant and all
rights evidenced thereby are hereby assigned to

 

________________________________whose address is

_____________________________________________

_____________________________________________

Dated: _________,         

 

Holder’s Name:

 

Holder’s Signature:

 

Name and Title of Signatory:

 

Holder’s Address:

 

Signature Guaranteed:

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 



 

